Filed 5/23/2018 10:41 AM
                                                                                         Jill Harrington
                                                                                          District Clerk
                                                                                  Bowie County, Texas
                                                                             Letitia Thompson, Deputy


                           CAUSE NO. 17F0621-202

THE STATE OF TEXAS                   §        IN THE 202ND           FILED IN
                                                              6th COURT OF APPEALS
                                     §                          TEXARKANA, TEXAS
V.                                   §        JUDICIAL        5/23/2018
                                                         DISTRICT       4:18:19 PM
                                                                    COURT,
                                     §                            DEBBIE AUTREY
                                                                      Clerk
ERIC LAMONT TURNER                   §        BOWIE COUNTY, TEXAS


                   DEFENDANT’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, ERIC LAMONT TURNER, Defendant in the above-styled

and numbered criminal action, and files this Notice of Appeal. In support thereof,

the Defendant will show the Court the following.

                                         I.

      On March 1, 2018, after a jury trial, the Defendant was found guilty of

aggravated robbery and sentenced to 30 years confinement in the Texas Department

of Criminal Justice, Correctional Institutions Division. The Defendant filed a

motion for new trial on March 26, 2018, which was denied by operation of law 75

days later.
                                        II.

      Defendant hereby gives written notice of appeal to the Sixth Court of Appeals

District, Texarkana, Texas, thus giving notice of his intent to appeal the judgment

and sentence of this Court imposed in open court on March 1, 2018.

      Dated this the 23rd day of May, 2018.

                                              Respectfully submitted,



                                              ______________________________
                                              GENA BUNN
                                              Texas Bar No. 00790323

                                              Gena Bunn, PLLC
                                              P.O. Box 6150
                                              Longview, Texas 75608
                                              gbunn@genabunnlaw.com
                                              (903) 804-4003


                                              ATTORNEY FOR DEFENDANT




                                         2
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has

been delivered by United States Mail to the Bowie County District Attorney’s

Office, Bowie County Plaza, 601 Main Street, Texarkana, Texas 75501, on this the

23rd day of May, 2018. The document has also been served electronically through

the electronic file manager pursuant to Rule 9.5 of the Texas Rules of Appellate

Procedure.

                                           _____________________________
                                           GENA BUNN




                                       3